Citation Nr: 1129674	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 30 percent for skin cancer-basal cell carcinoma, facial area.

3.  Entitlement to an initial compensable disability rating for residuals of excision fibroma tumor with calcification, right mandibular alveolar ridge. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied service connection for bilateral hearing loss and granted service connection for skin cancer-basal cell carcinoma, facial area, assigning a 10 percent rating, and residuals of excision fibroma tumor with calcification, right mandibular alveolar ridge, assigning a non-compensable rating.  This case was subsequently transferred to the RO in Oakland, California.

By rating decision dated in July 2008, the RO increased the Veteran's disability rating for skin cancer-basal cell carcinoma, facial area, from 10 percent to 30 percent with an effective date of the date of the initial claim.  However, the Veteran's appeal for a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This claim was previously before the Board in September 2010, at which time the Board remanded it for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  There is no evidence of bilateral hearing loss in service, or within one year after service, and no competent medical evidence linking the Veteran's current bilateral hearing loss with his military service.

2.  The Veteran's skin cancer-basal cell carcinoma, facial area, is characterized by visible tissue loss, scars at least one-quarter of an inch (0.6 centimeters (cm.)) wide, surface contour of scars that is elevated or depressed on palpation, and skin adherent to underlying tissue.

3.  The Veteran's residuals of excision fibroma tumor with calcification, right mandibular alveolar ridge, is not characterized by temporomandibular articulation. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for an initial evaluation in excess of 30 percent for skin cancer-basal cell carcinoma, facial area, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7818-7800 (2010).

3.  The criteria for an initial compensable evaluation for excision of a fibroma tumor with calcification, right mandibular alveolar ridge, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.150, DCs 9999-9902 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his bilateral hearing loss is related to his service with the United States Air Force from January 1951 to December 1954.  He also contends that his service-connected skin cancer-basal cell carcinoma, facial area, assigning a 10 percent rating, and residuals of excision fibroma tumor with calcification, right mandibular alveolar ridge are more disabling than currently evaluated.  

Service Connection Issue

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  The threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

The Veteran's service treatment records are negative for complaints of bilateral hearing loss.  Specifically, upon enlistment examination in January 1951 his hearing on a whispered voice test was 15/15 bilaterally, which indicates normal hearing.  Also, in an April 1954 Report of Medical History he denied ear, nose or throat trouble.  During the Veteran's December 1954 discharge examination his hearing was 15/15 on whispered and spoken voice tests and in a December 1954 Report of Medical History he, again, denied ear, nose or throat trouble.  His service personnel records show that he was an aircraft mechanic during his service.  Therefore, it is assumed that he had acoustic trauma during service.

Post-service records show that the Veteran had VA treatment for hearing loss in October 2008.  Audiological testing showed hearing within normal limits through 500 Hz with moderate to profound sensorineural hearing loss at 750 through 8000 Hz.  He had a hearing aid evaluation in December 2008 and has had follow up VA audiology treatment since then.

The Veteran was afforded a VA audiology examination in November 2010.  He reported having hearing loss since service and that it impacts most activities of daily living.  The Veteran said that hearing protection was not used when he worked on aircraft during service.  After service he worked for 29 years in a factory where hearing protection was required.  His hobbies included building and running model boats, some of which had loud motors.  He did not use hearing protection while working with the boats.

On the audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
70
90
90
LEFT
30
65
70
95
90

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 52 in the left ear.

The examiner diagnosed the Veteran with mild sloping to profound sensorineural hearing loss at 500 Hz to 8000 Hz bilaterally.  Speech discrimination was noted to be poor in both ears at a comfortable volume level.  The results were noted to be consistent with those of October 2008.  In an April 2011 examination report addendum the examiner wrote that she had reviewed the claims file.  She noted that the whispered voice tests from service are not sufficient for frequency specific information.  The examiner opined that the Veteran's hearing loss was not likely caused by military acoustic trauma and that it is likely due to other factors, such as age and noise exposure as a civilian.  The rationale was that the Veteran was first issued hearing aids 54 years after service and that he continued to be exposed to noise as a civilian.

The Board notes that the November 2010 VA audiological evaluation reports show that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

Given the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  First, there is no evidence of bilateral hearing loss in the Veteran's service treatment records.  As above, examination reports dated in January 1951 and December 1954 show normal hearing.  The first objective showing of hearing loss in the record is dated in October 2008, approximately 54 years after service.  Also, there is no link between the Veteran's current bilateral hearing loss and military service.  In fact, the November 2010 VA examiner opinioned that the Veteran's hearing loss was not related to military service and that it was instead likely due to other factors, such as age and noise exposure as a civilian.  The rationale was that the Veteran was first issued hearing aids 54 years after service and that he continued to be exposed to noise as a civilian.  There is no contrary medical evidence of record.   

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any statements as to continuous bilateral hearing loss since service are not found to be persuasive in light of the fact that the Veteran specifically denied such complaints upon separation and did not seek treatment for bilateral hearing loss until 54 year after service.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds the Veteran's contemporaneous in-service history and findings at separation along with the absence of complaints or treatment for many years after service outweigh his current statements regarding continuity of symtomatology.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

The opinion of the November 2010 VA examiner is highly probative and outweighs the other evidence of record, including the Veteran's testimony and contentions.  As there is no medical evidence that the Veteran's current bilateral hearing loss is related to his military service, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b).

Increased Rating Issues

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Skin cancer-basal cell carcinoma, facial area

Service personnel records show that the Veteran participated in Operation Ivy in 1952 and was exposed to radiation from atmospheric nuclear testing.  Based on this exposure, by rating decision dated in May 2007 the RO granted service connection for skin cancer-basal cell carcinoma, facial area and assigned a 10 percent disability rating from April 19, 2005, the date of the Veteran's claim.  Subsequently, by rating decision dated in July 2008 the RO increased the Veteran's disability rating for skin cancer-basal cell carcinoma, facial area, from 10 percent to 30 percent, also from April 19, 2005.

The Veteran's skin cancer-basal cell carcinoma, facial area is currently rated under 38 C.F.R. § 4.118, DC 7818-7800.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

DC 7818 provides that malignant skin neoplasms (other than malignant melanoma) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  A Note to DC 7818 provides that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent rating will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in rating based upon that or any subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rating will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent rating do not apply.  38 C.F.R. § 4.118. 

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DC's 7801-7805.  DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted his claim in April 2005 and has not requested such consideration.  Nevertheless, the Board also will consider the claim under the old and new criteria.

Effective October 23, 2008, under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating

Under revised DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the revised DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7803, when applicable.

The revised DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. §§ 4.118, DCs 7801-7805 (2008).

VA treatment notes from June 2006 indicate that the Veteran had had over 11 basal cell carcinomas.  It was noted that he had numerous scars on his face, all well healed.  The right cheek had a 1.2 x 0.7 cm. pearly papule, the left lower cheek had a 6 x 6 mm. pearly papule, and the left superior cheek had a 7 x 4 mm. pearly papule.  The left cheek had a few scaly erythematous papules.

The Veteran had a VA sinus, larynx and pharynx examination in April 2007.  He had numerous facial scars, including an 8 cm. linear diagonal scar on the right lateral cheek, a 1 cm. linear diagonal scar on the right anterior maxilla, a stellate scar on the superior nasal tip extending along the right nasal dorsum to the right nasal malar angle, a 1 cm. scar along the right nasal dorsum to the right nasal malar angle, a 1 cm. scar along the marking of the left nasal facial groove, a 4 cm. stellate scar on the right forehead along the margin of the hairline extending 2 cm. inferiorly in a vertical fashion, a 3 cm. diagonal linear scar on the left anterior maxilla, as well as several much small, less than 1 cm. scars.  There were also several erythematous, firm lesions on the Veteran's face.

The Veteran also had a VA dermatology examination in April 2007 at which it was noted that there were numerous scars on the face.  The mid-upper forehead had a 2 cm. linear flap-type scar, the left cheek had a 4 cm. area with numerous linear scars, the left lateral cheek had a 1.5 cm. scar, the left chin had a 1 cm. scar, the left nasal groove had a 1 cm. linear scar, the tip of the nose had a 1 cm. round atrophic scar with extension to the right side of the nose for 2 cm., the right mid-cheek had a 1 cm. scar, the right lateral cheek had a 6 cm. linear scar, and the right chin had a 5 mm. scar.  There was no pain to the scars on examination, and there was adherence to the underlying tissue at the nasal tip.  All scars were hyperpigmented and the nasal tip was atrophic, the scars were not unstable, and there was depression of the surface contour of the scar on the nasal tip.  The scars were superficial, were not deep, there was not inflammation, edema or keloid formation, there was not gross distortion or asymmetry of features or set of paired features, there was not an area of induration or inflexibility of the skin, and there was not limitation of motion or other limitation of function due to the scars.  The percentage of exposed area affected was 25 percent, and 10 percent of the entire body was affected.

The VA treatment records show that the Veteran has continued to have treatment for basal cell carcinomas, including on the tip of his nose, cheeks, chin, and upper lips.

In January 2011 the Veteran had another VA dermatology examination, and the examiner reviewed the claims file.  The Veteran denied pain and skin breakdown.  He said that he had a new basal cell cancer that appeared as a red mark every few months.  There was no limitation on routine daily activities, but the scars could be socially debilitating because they were very noticeable.  On examination, there was a 2 x 0.1 cm. linear flap scar on the mid-upper forehead, a 4 x 0.1 cm. area with numerous linear scars and a 12 x 9 mm. linear papule on the left cheek, a 3.5 x 0.1 cm. scar on the left lateral cheek/preauricular region, a 1 x 0.2 cm. linear scar on the left chin, a 2 x 0.3 cm. linear, depressed hyperpigmented scar on the left nasal groove, a 1.8 x 1.2 cm. bound down, hypopigmented, depressed atrophic scar on the nasal tip, a 2.2 x 0.4 cm. depressed, hypopigmented scar on the right alar groove, a 1 x 0.2 cm. linear scar on the right mid-cheek, a 5.7 x 0.1 cm. scar on the right lateral cheek, a 1 x 0.1 cm. linear scar on the right chin, a 0.6 x 0.1 cm. linear scar on the right mid-cheek, a 0.5 x 0.3 cm. linear scar on the right cheek, a 2.2 x 0.7 cm. right preauricular scar, a 1.5 x 2 cm. linear scar on the right upper lip, and a 2.7 x 1.8 cm. T shaped scar on the left upper lip.

The examiner noted that the scars were superficial, there was no underlying soft tissue damage, and there was no limitation of motion due to the scars, except on the nose, where they were bound down.  There was no evidence of keloid formation, but there were erythematous papules on the face, particularly on the cheeks.  The scars were not adherent to underlying tissue, there was abnormal texture over all of the scars, the nose lesions were hypopigmented and depressed, there were no areas of induration, and there was no underlying soft tissue loss except on the nose.  No set of paired features showing gross distortion or asymmetry were noted.  The examiner diagnosed the Veteran with multiple facial scars resulting from excision of basal cell cancers on the face.  The scars covered approximately 40 percent of the face.  In some areas they were discrete, but on the left cheek there were large patches of numerous scars.

After reviewing the evidence of record, the Board finds that the Veteran does not qualify for a disability rating greater than 30 percent for skin cancer-basal cell carcinoma, facial area.  The VA examinations show that the Veteran has visible or palpable tissue loss.  However, the record does not show gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Furthermore, there are not 4 or 5 characteristics of disfigurement, as is required for a 50 percent evaluation, the next highest available.  See 38 C.F.R. § 4.118, DC 7800 (pre and post September 23, 2008).  The Veteran has scars at least one-quarter inch (0.6 cm.) wide and his nose has surface contour elevated or depressed on palpation.  The April 2007 VA examination showed adherence to underlying tissue at the tip of the nose.  Therefore, he has three characteristics of disfigurement.  None of the treatment records or VA examinations indicated a scar of more than 5 inches (13 or more cm.) in length, and he therefore does not have a characteristic of disfigurement based on length of the scar.  The surface area of the scars at the January 2011 VA examination was approximately 35.3 sq. cm.  Therefore, he cannot qualify for any of the other characteristics of disfigurement because a surface area exceeding six square inches (39 sq. cm.) is not affected.  See id.

The Board has also considered his statements that his skin disorder is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's skin disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against a higher rating for the Veteran's skin disorder and the appeal is denied.

2. Residuals of excision fibroma tumor with calcification, right mandibular alveolar ridge

Service treatment records show that the Veteran was seen for a tumor mass in the right lower bicuspid region in December 1953.  The tumor was dissected with a diagnosis of tumor of gingival tissue, lower right 1st and 2nd bicuspid area, fibroma with calcification.  The Veteran's December 1954 separation examination was negative for a disability associated with excision of the tumor.  By rating decision dated in May 2007 the RO granted service connection for residuals of excision fibroma tumor with calcification, right mandibular alveolar ridge and assigned a non-compensable disability rating effective April 19, 2005, the date of the Veteran's claim.  

The Veteran's residuals of excision fibroma tumor with calcification, right mandibular alveolar ridge is currently rated under 38 C.F.R. § 4.150, DC 9999-9902.  As above, pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."   
  
Under DC 9902, loss of approximately one-half of the mandible involving temporomandibular articulation is rated as 50 percent disabling.  It is rated as 30 percent disabling if it does not involve the temporomandibular articulation.  38 C.F.R. § 4.150.

The Veteran had a VA dental examination in January 2011 at which he reported that an oral surgeon had to perform surgery on the right jaw multiple times to remove tumors and some teeth.  He lost additional teeth over the years and had a maxillary cast partial and mandibular complete dentures made over 20 years before.  The Veteran had not seen a dentist since then.

On intraoral and extraoral examination there were no lesions, ulcers or swelling.  There were 25 teeth missing.  He had complete lower dentures and partial upper dentures.  The remaining dentition in the maxillary had a fair to poor prognosis due to caries as a result of the lack of routine dental care.  The dentures were in fair condition, and the Veteran reported that they did not work well but were functional.  Interincisal distance was 40 mm. and right lateral excursion was 3 mm.  It was noted that the Veteran had great difficulty performing this task because he kept turning his head to the right instead of moving his jaw to the right.  Left lateral excursion was 4 mm.  The examiner opined that loss of function of the jaw was less likely than not the result of exposure to the hydrogen bomb during service because radiographic findings suggested bilateral, even, severe resorption of the edentulous ridge in the mandibular arch.  He opined that it was a natural pattern of resorption of the alveolar bone over time from the extraction of teeth.

Based on these findings, the Board finds that the evidence of record does not substantiate a compensable disability under DC 9902.  While the January 2011 examination showed a loss of function of the jaw, the Veteran cannot qualify for an increased evaluation under DC 9902 or other diagnostic codes for dental and oral conditions, such as DC 9905 for limited motion of the interincisal range, because the VA examination report indicates that it is less likely due to service.  See 38 C.F.R. § 4.150, DCs 9900 - 9913.  The January 2011 VA examination report indicates that the Veteran has lost teeth due to tooth decay unrelated to the tumor excision.  The Board notes that April 1952 service dental records indicate that four teeth were extracted.  December 1953 service treatment records indicate that one tooth, the second bicuspid, was removed during the tumor excision.  

Since the VA examiner has distinguished the service-connected symptoms from the nonservice-connected symptoms, the Veteran is not entitled to a compensable evaluation for his service-connected residuals of excision fibroma tumor with calcification, right mandibular alveolar ridge.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability); see also See Howell v. Nicholson, 19 Vet. App. 535, 2540 (2006).

In this case, the Veteran is competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's mandibular alveolar ridge disability, and which symptoms to attribute to a service-connected and which to a nonservice-connected disorder, has been provided by the VA examiner, who has rendered a pertinent opinion in conjunction with the evaluation.  The findings, as provided in the examination reports, directly address the criteria under which this disability is evaluated.  

As such, the Board finds the VA examiner's determination that the Veteran's symptomatology is related to post-service events to be more probative than any statements that his symptomatology is due to the in-service events.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  


Extraschedular Consideration

The record shows that the Veteran is currently living in a retirement community where he maintains the pool and performs maintenance duties in the community.  While it is unclear whether the Veteran is substantially and gainfully employed, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer, 22 Vet. App. at 242.  The record reflects that the Veteran has not required frequent hospitalization for either his skin or jaw disorders, and that the manifestations of the disabilities are not in excess of those contemplated by the assigned ratings.  Further, although the Veteran may experience some occupational impairment, there is no indication in the record that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 115.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the service connection claim, the RO provided the appellant pre-adjudication notice by letters dated in June 2005 and March 2006.  

With regard to the increased rating claims, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claims were awarded with an effective date of April 19, 2005, the date of his claim, and disability ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained adequate medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.





      
      
      
      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 30 percent for skin cancer-basal cell carcinoma, facial area, is denied.

An initial compensable evaluation for residuals of excision fibroma tumor with calcification, right mandibular alveolar ridge, is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


